PER CURIAM:
Janison Veal appeals the district court’s orders granting Veal a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006) and denying Veal’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Veal No. 3:02-cr-00043-JPB-JES-1 (N.D.W. Va. Nov. 1, 2011; Dec. 16, 2011). We also deny Veal’s motion for transcripts at government expense and to proceed on appeal without prepayment of fees as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.